DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to arguments filed for Application 16/671852 on November 1, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 1, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
As per claims 1-13 and 20, the claimed system has been read in view of applicant’s specification (see paragraph 25).  The claimed apparatus appears to include elements which could be interpreted as including only software.  Software is not one of the four categories of invention and therefore these claims are not statutory.  Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: model analyzer, detector, task manager, compiler, first sub-compiler, second sub-compiler, first resource and second resource in Claims 1-4, 6, 8-13 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the artificial neural network system" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the partitioned task" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the same resource" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the partitioned task" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the artificial neural network system" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 9, 10, 12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent Application 2018/0349189) in view of El Husseini (US Patent Application 2019/0286972).

Claim 1, Rossi teaches a system that manages a task to be performed by heterogeneous resources executing an artificial neural network (View Rossi ¶ 14, 17; dynamic task allocation for neural network models).
Rossi does not explicitly teach the artificial neural network system comprising: a model analyzer that receives an artificial neural network model and outputs sub-graph information generated based on the artificial neural network model including at least one sub-graph; a detector that outputs awareness information about the heterogeneous resources; and a task manager that outputs a first request signal for performing a task with respect to each layer of a first resource of the heterogeneous resources based on the sub-graph information and the awareness information, and a second request signal for performing a task with respect to each depth of a second resource of the heterogeneous resources.

However, El Husseini teaches the artificial neural network system comprising: a model analyzer that receives an artificial neural network model (View El Husseini ¶ 3, 19, 20; neural network model) and outputs sub-graph information generated based on the artificial neural network model including at least one sub-graph (View El Husseini ¶ 3, 19, 20, 62; identify subgraph); a detector that outputs awareness information about the heterogeneous resources (View El Husseini ¶ 60, 87, 91; state value associated with node, system performance); and a task manager that outputs a first request signal for performing a task with respect to each layer of a first resource of the heterogeneous resources based on the sub-graph information and the awareness information (View El Husseini ¶ 91; subgraph across resources, neural network model mapped to resources), and a second request signal for performing a task with respect to each depth of a second resource of the heterogeneous resources (View El Husseini ¶ 85, 87-89, 91; compiler assigns subgraph).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rossi with the artificial neural network system comprising: a model analyzer that receives an artificial neural network model and outputs sub-graph information generated based on the artificial neural network model including at least one sub-graph; a detector that outputs awareness information about the heterogeneous resources; and a task manager that outputs a first request signal for performing a task with respect to each layer of a first resource of the heterogeneous resources based on the sub-graph information and the awareness information, and a second request signal for performing a task with respect to each depth of a second resource of the heterogeneous resources since it is known in the art that a subgraph can be generated (View El Husseini ¶ 3, 19, 20, 62).  Such modification would have allowed a task to be performed.  

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  El Husseini further teaches the task manager further partitions a plurality of tasks included in the sub-graph in response to the sub-graph information (View El Husseini ¶ 3, 19; machine learning model partitioned into different subgraphs), and outputs at least one of the first and second request signals to process the partitioned tasks by the heterogeneous resources (View El Husseini ¶ 19; subgraphs executed).
Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  El Husseini further teaches the task manager partitions includes at least one of dividing the plurality of tasks with respect to each layer as first tasks and dividing the plurality of tasks with respect to each depth as second tasks (View El Husseini ¶ 34, 82, 91; distribute functions of subgraph).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 2.  El Husseini further teaches the awareness information includes at least one of information about a task processable by each of the heterogeneous resources and information about a task which each of the heterogeneous resources is performing (View El Husseini ¶ 46; execution status of operations).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 2.  El Husseini further teaches the task manager repeatedly provides the second request signal based on a number of received input data (View El Husseini ¶ 45, 54; multiple inputs).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 2.  El Husseini further teaches the task manager is to provide at least one of the first request signal and the second request signal to process the first tasks at the same resource as the second tasks at a next stage of the first tasks based on the awareness information (View El Husseini ¶ 87, 88; interconnected resources).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  El Husseini further teaches a compiler to allow the heterogeneous resources to process a task in response to receiving at least one of the first request signal and the second request signal from the task manager (View El Husseini ¶ 85; compiler).
 
Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  El Husseini further teaches each of the first resource and the second resource performs an operation using the artificial neural network including a plurality of layers forming a depth (View El Husseini ¶ 54, 62, 63; multiple layers), the first resource performs an operation using a value output from a first layer as an input value of a second layer (View El Husseini ¶ 54, 62, 63; second layer, input boundary of subgraph), and the second resource performs an operation using an output value of a first depth as an input value of a second depth (View El Husseini ¶ 54, 62, 63; output transmitted to neural nodes).

Claim 14, Rossi teaches a method of managing a task to be performed by heterogeneous resources executing an artificial neural network (View Rossi ¶ 14, 17; dynamic task allocation for neural network models).

Rossi does not explicitly teach the method comprising: receiving an artificial neural network model and outputting sub-graph information generated based on the artificial neural network model; outputting awareness information on the heterogeneous resources; performing a partitioning operation for a plurality of tasks included in the sub-graph information based on the sub-graph information; and outputting a request signal to process tasks in which the partitioning operation is performed at one or more of the heterogeneous resources based on the awareness information.

However, El Husseini teaches receiving an artificial neural network model (View El Husseini ¶ 3, 19, 20; neural network model) and outputting sub-graph information generated based on the artificial neural network model (View El Husseini ¶ 3, 19, 20, 62; identify subgraph); outputting awareness information on the heterogeneous resources (View El Husseini ¶ 60, 87, 91; state value associated with node, system performance); performing a partitioning operation for a plurality of tasks included in the sub-graph information based on the sub-graph information (View El Husseini ¶ 3, 19; machine learning model partitioned into different subgraphs); and outputting a request signal to process tasks in which the partitioning operation is performed at one or more of the heterogeneous resources based on the awareness information (View El Husseini ¶ 19; subgraphs executed).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rossi with receiving an artificial neural network model and outputting sub-graph information generated based on the artificial neural network model; outputting awareness information on the heterogeneous resources; performing a partitioning operation for a plurality of tasks included in the sub-graph information based on the sub-graph information; and outputting a request signal to process tasks in which the partitioning operation is performed at one or more of the heterogeneous resources based on the awareness information since it is known in the art that a machine learning model can be divided into subgraphs (View El Husseini ¶ 3, 19, 20, 62).  Such modification would have allowed a task to be performed within a neural network.  

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  El Husseini further teaches outputting the request signal includes: outputting a first request signal for performing a task with respect to each layer to a first resource of the heterogeneous resources, based on the sub-graph information and the awareness information (View El Husseini ¶ 91; subgraph across resources, neural network model mapped to resources), or outputting a second request signal for performing a task with respect to each depth to a second resource of the heterogeneous resources, based on the sub-graph information and the awareness information (View El Husseini ¶ 85, 87-89, 91; compiler assigns subgraph).

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  El Husseini further teaches outputting the request signal includes repeatedly providing the second request signal based on a number of received input data (View El Husseini ¶ 45, 54; multiple inputs).

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 14.  El Husseini further teaches the partitioning operation includes at least one of a first partitioning operation for dividing the plurality of tasks with respect to each layer and a second partitioning operation for dividing the plurality of tasks with respect to each depth (View El Husseini ¶ 34, 82, 91; distribute functions of subgraph).
Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 14.  El Husseini further teaches the awareness information includes at least one of information about a task processable by each of the heterogeneous resources and information about a task which each of the heterogeneous resources is performing (View El Husseini ¶ 46; execution status of operations).

Claim 20, Rossi teaches a system for managing a task to be performed by a resource executing an artificial neural network (View Rossi ¶ 14, 17; dynamic task allocation for neural network models).

Rossi does not explicitly teach the artificial neural network system comprising: a model analyzer that receives an artificial neural network model and outputs sub-graph information generated based on the artificial neural network model including at least one sub-graph; and a task manager that partitions a plurality of tasks contained in the sub-graph to perform a task with respect to each depth based on the sub-graph information, provides a request signal to a resource that does not support a batch mode to perform the plurality of tasks that are partitioned, and provides the request signal N times wherein N is a number of input data to perform the plurality of tasks.

However, El Husseini teaches the artificial neural network system comprising: a model analyzer that receives an artificial neural network model (View El Husseini ¶ 3, 19, 20; neural network model) and outputs sub-graph information generated based on the artificial neural network model including at least one sub-graph (View El Husseini ¶ 3, 19, 20, 62; identify subgraph); and a task manager that partitions a plurality of tasks contained in the sub-graph to perform a task with respect to each depth based on the sub-graph information (View El Husseini ¶ 3, 19; machine learning model partitioned into different subgraphs), provides a request signal to a resource that does not support a batch mode to perform the plurality of tasks that are partitioned (View El Husseini ¶ 18, 21, 46; perform neural network operations), and provides the request signal N times wherein N is a number of input data to perform the plurality of tasks (View El Husseini ¶ 45, 54; multiple inputs).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rossi with the artificial neural network system comprising: a model analyzer that receives an artificial neural network model and outputs sub-graph information generated based on the artificial neural network model including at least one sub-graph; and a task manager that partitions a plurality of tasks contained in the sub-graph to perform a task with respect to each depth based on the sub-graph information, provides a request signal to a resource that does not support a batch mode to perform the plurality of tasks that are partitioned, and provides the request signal N times wherein N is a number of input data to perform the plurality of tasks since it is known in the art that multiple requests can be transmitted (View El Husseini ¶ 3, 19, 20, 62).  Such modification would have allowed multiple tasks to be performed within a neural network.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent Application 2018/0349189) in view of El Husseini (US Patent Application 2019/0286972) and further in view of Hess (US Patent Application 2003/0037149).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Rossi and El Husseini do not explicitly teach the task manager further merges the second tasks into the first tasks or merges the first tasks into the second tasks.

However, Hess teaches the task manager further merges the second tasks into the first tasks or merges the first tasks into the second tasks (View Hess ¶ 24; job tasks combined).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the task manager further merges the second tasks into the first tasks or merges the first tasks into the second tasks since it is known in the art that multiple tasks can be batched (View Hess ¶ 24).  Such modification would have allowed batched tasks to be executed within a neural network.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent Application 2018/0349189) in view of El Husseini (US Patent Application 2019/0286972) and further in view of Thorn (US Patent Application 2010/0232704).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Rossi and El Husseini do not explicitly teach the number of the received input data includes a number of objects corresponding to a region of interest recognized through vision recognition

However, Thorn teaches the number of the received input data includes a number of objects corresponding to a region of interest recognized through vision recognition (View Thorn ¶ 40; OCR).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the number of the received input data includes a number of objects corresponding to a region of interest recognized through vision recognition since it is known in the art that optical character recognition can be used (View Thorn ¶ 40).  Such modification would have allowed input data to be viewed.  

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent Application 2018/0349189) in view of El Husseini (US Patent Application 2019/0286972) and further in view of Kimata (US Patent Application 2015/0178140).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 2.  Rossi and El Husseini do not explicitly teach when at least one of the heterogeneous resources are unable to perform the partitioned task based on the awareness information, the task manager partition the plurality of tasks again.

However, Kimata teaches when at least one of the heterogeneous resources are unable to perform the partitioned task based on the awareness information, the task manager partition the plurality of tasks again (View Kimata ¶ 92; divide tasks again).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with when at least one of the heterogeneous resources are unable to perform the partitioned task based on the awareness information, the task manager partition the plurality of tasks again since it is known in the art that tasks can be divided (View Kimata ¶ 92).  Such modification would have allowed multiple tasks to be executed in a neural network.  

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 18.  Rossi and El Husseini do not explicitly teach when at least one of the heterogeneous resources are unable to perform the partitioned task based on the awareness information, outputting the request signal includes performing a partitioning operation again with respect to the plurality of tasks.

However, Kimata teaches when at least one of the heterogeneous resources are unable to perform the partitioned task based on the awareness information, outputting the request signal includes performing a partitioning operation again with respect to the plurality of tasks (View Kimata ¶ 92; divide tasks again).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with when at least one of the heterogeneous resources are unable to perform the partitioned task based on the awareness information, outputting the request signal includes performing a partitioning operation again with respect to the plurality of tasks since it is known in the art that tasks can be divided (View Kimata ¶ 92).  Such modification would have allowed multiple tasks to be executed in a neural network.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent Application 2018/0349189) in view of El Husseini (US Patent Application 2019/0286972) and further in view of Ziegler (US Patent 6,874,138).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Rossi and El Husseini do not explicitly teach the compiler includes a first sub-compiler and a second sub-compiler, the first sub-compiler compiles a task to be able to be processed in the first resource in response to receiving the first request signal, and the second sub-compiler compiles a task to be able to be processed in the second resource in response to receiving the second request signal.

However, Ziegler teaches the compiler includes a first sub-compiler and a second sub-compiler (View Ziegler Col. 2, Lines 21-31; two different compilers), the first sub-compiler compiles a task to be able to be processed in the first resource in response to receiving the first request signal (View Ziegler Col. 2, Lines 21-31, Fig. 1, Component 202; first compiler), and the second sub-compiler compiles a task to be able to be processed in the second resource in response to receiving the second request signal (View Ziegler Col. 2, Lines 21-31, Fig. 1, Component 204; first compiler).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the compiler includes a first sub-compiler and a second sub-compiler, the first sub-compiler compiles a task to be able to be processed in the first resource in response to receiving the first request signal, and the second sub-compiler compiles a task to be able to be processed in the second resource in response to receiving the second request signal since it is known in the art that tasks can be compiled (View Ziegler Col. 2, Lines 21-31).  Such modification would have allowed multiple tasks to be compiled by multiple compilers.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US Patent Application 2018/0349189) in view of El Husseini (US Patent Application 2019/0286972) and further in view of Silberstein (US Patent Application 2011/0271145).


Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 1.  El Husseini further teaches the second resource is a resource that does not support a batch mode, and the second resource processes an operation based on the artificial neural network model (View El Husseini ¶ 18, 21, 46; perform neural network operations).


Rossi and El Husseini do not explicitly teach the first resource is a resource that supports a batch mode in which a plurality of inputs are input at one time.

However, Silberstein teaches the first resource is a resource that supports a batch mode in which a plurality of inputs are input at one time (View Silberstein ¶ 20; batch processing).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first resource is a resource that supports a batch mode in which a plurality of inputs are input at one time since it is known in the art that sequential batch processing can be performed (View Silberstein ¶ 20).  Such modification would have allowed task to be batch processed.  

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Baughman et al. (U.S. Patent Application No. 2019/0294985); (¶ 17, 76) teaches machine learning may be used to discover subgraphs to include into the streaming modeling workspace. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAI E BUTLER/Primary Examiner, Art Unit 2114